       Case 1:18-cv-01568-TDC Document 32 Filed 11/20/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

    THE NATIONAL FEDERATION OF                )
    THE BLIND, et al.                         )
                                              )
         Plaintiffs,                          )
                                              )   Civil Action No. 18-01568 (TDC)
                 v.                           )
                                              )
    UNITED STATES DEPARTMENT OF               )
    EDUCATION, et al.                         )
                                              )
         Defendants.                          )



                                         NOTICE

        Defendants, the United States Department of Education (“ED”), Betsy DeVos, in

her official capacity as Secretary of ED, and Kenneth L. Marcus, in his official capacity of

Assistant Secretary for Civil Rights1 (collectively, “ED”) respectfully submit this Notice

to inform the Court of the recent publication of the new, amended Case Processing Manual

referenced in Defendants’ Statement in the parties’ November 19, 2018 Joint Status Report,

ECF No. 29.       The Case Processing Manual may be viewed at the following link:

https://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.pdf. A copy of the new, amended

Case Processing Manual is also attached as Exhibit A to this Notice.




1
 Pursuant to Rule 25(d), Kenneth L. Marcus, in his official capacity as Assistant
Secretary for Civil Rights, is substituted for Acting Assistant Secretary for Civil Rights,
Candice Jackson.
    Case 1:18-cv-01568-TDC Document 32 Filed 11/20/18 Page 2 of 2



Dated: November 20, 2018         Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 ROBERT K. HUR
                                 United States Attorney

                                 CARLOTTA WELLS
                                 Assistant Branch Director

                                 /s/ Tamra T. Moore
                                 TAMRA T. MOORE (D.C. Bar No.488392)
                                 Trial Attorney
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 20 Massachusetts Avenue, Room 5375
                                 Washington, DC 20001
                                 Tel: (202) 305-8648
                                 Fax: (202) 305-8517
                                 E-mail: Tamra.Moore@usdoj.gov

                                 Attorneys for Defendants




                                  2
